Title: From Alexander Hamilton to William Beekman, 15 June 1801
From: Hamilton, Alexander
To: Beekman, William


New York June 15 1801
Dr Sir
You will remember that a considerable time since I gave you an opinion on a variety of matters arising upon your uncles Will. For this I have received no compensation; never that I remember having presented an account. I will therefore thank you to send me fifty Dollars for this service. As I am building I am endeavouring to collect my outstanding claims.
With esteem I am Sir   Yr Obed ser
A Hamilton
Mr. W Beekman
